Exhibit 10.2

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of July 13,
2007, is entered into by and between BankFirst, a South Dakota banking
corporation (“BankFirst”) and The Bancorp, Inc., a Delaware corporation
(“Bancorp”).

WHEREAS, the parties have entered into a Purchase and Assumption Agreement the
(“PAA”) dated the date hereof, pursuant to which Bancorp has agreed to purchase
certain assets and assume certain liabilities of BankFirst related to
BankFirst’s “Stored Value Solutions” division (the “Business”); and

WHEREAS, the parties desire to coordinate an efficient and orderly transition of
the Business from BankFirst to Bancorp.

THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Cooperation. BankFirst and Bancorp shall, before and after the Closing Date
(as defined in the PAA, the “Closing Date”), cooperate in good faith and make
all reasonable efforts to support the Business being transferred from BankFirst
to Bancorp at the Closing Date. It is the intent of the parties to transfer the
Business to Bancorp in an expeditious manner and to terminate services hereunder
as soon as they are no longer needed by either party.

2. ITI Platform. Bancorp shall obtain all necessary licenses for an ITI platform
and take such additional steps as may be necessary so that as soon as reasonably
possible after the Closing Date, Bancorp will be able to use its ITI platform to
operate the Business. Until this is accomplished, BankFirst agrees to provide to
Bancorp data processing support services from BankFirst’s ITI platform as may be
necessary to operate the Business. Bankfirst agrees to provide such services
without charge to Bancorp for 90 days unless extended as provided for in this
Agreement.

3. Automated Clearing House Services. BankFirst will provide without charge to
Bancorp automated clearing house (“ACH”) credit and debit transaction services
to Bancorp in connection with the Business until such time that Bancorp no
longer needs such ACH services. Bancorp agrees to take all necessary steps to
provide all ACH services required by the Business as soon as possible after the
Closing Date.

4. Data Processing. Set forth on Schedule 4 is a listing of the
software/hardware assets being acquired by Bancorp under the PAA, but which
BankFirst will continue to need to use until BankFirst can replace such
software/hardware assets. Bancorp agrees to provide to BankFirst without charge
to BankFirst access to the data processing software/hardware assets described in
Schedule 4 until such access is no longer required by BankFirst but no longer
than 90 days after the Closing Date unless extended as provided for in this
Agreement. BankFirst agrees to use its best efforts to develop alternative
sources for such data processing needs as soon as reasonably possible after the
Closing Date. Access includes the right to utilize the



--------------------------------------------------------------------------------

software/hardware assets as BankFirst currently does subject to Bancorp’s use
thereof in the Business, but shall not include the right to make any changes to
the software/hardware assets. Bancorp shall have the right to make changes to
the software/hardware assets in its reasonable discretion, provided such changes
do not interfere with BankFirst’s use of such assets. In the event such changes
do inadvertently interfere with BankFirst’s use, then Bancorp will work in good
faith with BankFirst to correct the situation.

5. BIN Services. For a period of up to 180 days after the Closing Date,
BankFirst will maintain its membership in the Associations to provide issuance
of card accounts related to the Business; however Bancorp will be responsible
for facilitating and funding all settlement activities associated with the
Business after the Closing Date. Bancorp agrees to indemnify and hold harmless
BankFirst, its parent, subsidiaries, and affiliates, and their respective
officers, directors, employees and permitted assigns (each and “Indemnified
Party” and collectively the “Indemnified Parties”), as such, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, and disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against an Indemnified Party,
which in any way arise out of or relate to any act, omission or failure by
Bancorp to fulfill its obligations under this paragraph or otherwise incurred by
an Indemnified Party in connection with the provision of services under this
paragraph; provided, Bancorp shall not be liable to an Indemnified Party for the
foregoing to the extent arising from such Indemnified Party’s gross negligence
or willful misconduct. Bancorp’s indemnification obligations under this
paragraph 5 shall survive termination of this Agreement.

6. Term and Termination. It is the intent of the parties that the services
provided for under this Agreement shall be temporary and each party agrees to
use its reasonable best efforts to minimize the time that it is relying on the
other party for the provision of such services. Although it is anticipated that
neither party will be dependent upon the other party for any services after the
time period set forth herein, each party agrees that it will continue to provide
such services if necessary to avoid a material disruption in the business of the
other party. The parties agree to keep each other reasonably informed as to the
progress being made in replacing the services provided for under this Agreement.
This Agreement will terminate immediately without notice in the event (a) the
PAA is terminated for any reason, (b) any governmental authority with
supervisory authority over BankFirst or Bancorp requires termination, or
(c) either party (i) files (or has filed against it) a petition in bankruptcy,
(ii) is declared or becomes insolvent, (iii) becomes or has a substantial part
of its assets become subject to a receiver, trustee, custodian, or similar
official, (iv) makes a general assignment for the benefit of creditors, or
(v) takes any formal action in furtherance of any of the foregoing.

7. Confidentiality. Each party agrees to use its reasonable best efforts to
maintain the confidentiality of any information either party may acquire
regarding the other party’s operations and in no event will any party use such
confidential information to the detriment of the other party.

 



--------------------------------------------------------------------------------

8. Further Assurances. Each of BankFirst and Bancorp will execute, acknowledge
and deliver such instruments and take such other actions as the other party may
reasonably require in order to carry out the intent of this Agreement.

9. Miscellaneous. This Agreement shall be governed by the internal laws, and not
by the laws regarding conflict of laws, of the State of Delaware. In the event
any part of this Agreement is deemed by a court to be invalid or unenforceable,
such provision shall be deemed to have been omitted, and the remainder of this
Agreement shall remain in full force and effect, and shall be modified to the
extent necessary to give force and effect to the remaining provisions, but only
to such extent. This Agreement may be executed in separate counterparts which
shall collectively and separately be considered one and the same instrument.
This Agreement may not be assigned without the written consent of both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BANKFIRST     THE BANCORP, INC. By          By      Its         Its    